Citation Nr: 9902612	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for history of shin 
splints and bilateral foot problems.

8.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 50 percent disabling.

9.  Entitlement to an increased rating for vascular 
headaches, currently evaluated as 30 percent disabling.

10.  Entitlement to an increased (compensable) rating for 
history of left wrist strain with ganglion.

11.  Entitlement to an effective date earlier than February 
27, 1995, for the grant of a total disability evaluation on 
the basis of individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to July 
1984, and from September 1991 to August 1992, with additional 
service in the United States Army Reserve between the two 
periods.  The veterans active duty service includes service 
in the Southwestern Asia theater of operations during the 
Persian Gulf War.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from rating decisions dated in 
February 1995 and February 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The February 1995 rating decision granted entitlement to 
service connection for dysthymia, and assigned a 30 percent 
disability evaluation.  Said rating decision also granted 
entitlement to service connection for vascular headaches and 
history of left wrist strain with ganglion, and assigned a 
noncompensable disability evaluation for each disability.  
Service connection was denied for right wrist, right and left 
knee, low back, and right and left shoulder disabilities, as 
well as for history of shin splints and bilateral foot 
problems.  The veteran submitted her notice of disagreement 
(NOD) to all of the foregoing issues in March 1995.  A 
statement of the case (SOC) was issued in April 1995.  
Following a hearing officer decision issued in April 1996, 
the veteran was issued a letter by the RO in that same month, 
which directed her to submit a VA Form 9 substantive appeal 
within 60 days of the date of the issuance of the letter.  
The veteran submitted her substantive appeal in May 1996.

The February 1997 rating decision granted entitlement to a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, 
effective May 4, 1995.  The veteran submitted her NOD in 
February 1997, seeking an earlier effective date.  An SOC was 
issued in March 1997, and the veteran submitted her VA Form 9 
substantive appeal in that same month.  Prior to the 
perfection of the veterans appeal as to the issue of an 
earlier effective date, the RO assigned an effective date of 
February 27, 1995, for the veterans total disability 
evaluation on the basis of individual unemployability, in a 
March 1997 rating decision.

In the aforementioned February 1997 NOD, the veteran, through 
her representative, argued that her service-connected 
dysthymia was totally disabling from March 2, 1994.  
Because the veterans service-connected dysthymia is 
currently evaluated as 50 percent disabling, effective 
February 9, 1995, pursuant to the April 1996 hearing officer 
decision, the Board interprets the veterans claim as one for 
entitlement to an earlier effective date for the assignment 
of a 50 percent disability evaluation for her service-
connected dysthymia.  Because that claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

As noted, the veteran had active duty service during the 
Persian Gulf War.  She was afforded a Southwest Asia 
demobilization/redeployment medical evaluation in July 1992, 
at which time she reported having had a left leg injury while 
in Southwest Asia.  During examination in April 1995 for 
purposes of the Persian Gulf Registry, the veteran listed 
complaints of chronic fatigue.  The Board believes that said 
complaints raise inferred claims of entitlement to service 
connection for a left leg injury and chronic fatigue, as due 
to an undiagnosed illness, pursuant to 38 C.F.R. § 3.317 
(1998).  These claims are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently suffers from either a right shoulder disability, 
left shoulder disability, right wrist disability, right knee 
disability, left knee disability, or low back disability 
which are related to active military service.

2.  Service medical records reveal multiple diagnoses of 
bilateral leg disabilities.

3.  A May 1994 VA examination diagnosed probable shin 
splints, treated, resolved.

4.  A May 1995 private examination diagnosed bilateral shin 
splints.

5.  The veterans service-connected vascular headaches are 
not productive of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

6.  The veterans service-connected history of left wrist 
strain with ganglion is productive of mild incomplete 
paralysis of the median nerve, but is not productive of 
moderate incomplete paralysis of the median nerve.

7.  No medical complexity or controversy is shown concerning 
the veterans claim for increased evaluations for her 
service-connected dysthymia and vascular headaches, so as to 
require an independent medical examination (IME).


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
right shoulder disability, left shoulder disability, right 
wrist disability, right knee disability, left knee 
disability, and low back disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A bilateral leg disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The criteria for a rating in excess of 30 percent for 
vascular headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8199-8100 (1998).

4. The criteria for a 10 percent disability evaluation, but 
not higher, for history of left wrist strain with ganglion, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Code 8699-8615 (1998).

5.  The criteria for submission for an IME have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has claimed 
entitlement to a new compensation examination, based upon 
the alleged inadequacy of a VA general medical examination 
dated September 6, 1995.  The Board notes that the United 
States Court of Veterans Appeals (Court) has held:

If the medical evidence of record is 
insufficient, or, in the opinion of the 
BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the 
record by seeking an advisory opinion, 
ordering a medical examination or citing 
recognized medical treatises in its 
decisions that clearly support its 
ultimate conclusions.

See Colvin v. Brown, 1 Vet. App 171, 175 (1991) (citing 38 
U.S.C.A. § 4009; Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  Having reviewed the evidence of record in 
connection with the veterans appeal, the Board finds that 
the aforementioned September 6, 1995, examination is adequate 
for VA purposes.  The Board notes that the report of 
examination reflects that the VA examiner recorded the past 
medical history, noted the veterans current complaints, 
conducted a physical examination, and offered assessments 
concerning depression, migraine or vascular-type headaches, 
low back pain, and bilateral wrist, knee, shoulder, and foot 
disabilities.

The veterans attorney has also requested that an independent 
medical opinion is warranted for the issues of entitlement to 
increased evaluations for her service-connected dysthymia and 
vascular headaches.  The Board points out that independent 
medical opinions are warranted only in appeals involving 
medical complexity or medical controversy.  In relevant part, 
38 U.S.C.A. § 7109 provides:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.

See 38 U.S.C.A. § 7109(a) (emphasis added).  The Board does 
not find that any of the issues in this appeal are 
sufficiently complex or controversial as to require an 
independent medical opinion.  Therefore, in the opinion of 
the Board, VA has met its duty to assist, and no further 
assistance is required for a fair and considerate 
adjudication of the veterans appeal.

A notification letter from the Social Security Administration 
(SSA) reveals that the veteran was entitled to monthly 
disability benefits beginning in August 1995.  Records were 
requested from SSA in July 1996, and received 1 year later.  
The attached explanation of disability determination stated 
that the veteran was granted benefits for a severe 
psychiatric impairment.  The submitted records are largely 
duplicate copies of previously-submitted VA treatment 
records, which have been considered in this decision.

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Also, in order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred coincident with service in 
the Armed Forces, including disability resulting from disease 
or injury incurred in or aggravated while performing active 
duty for training (ACDUTRA), or injury incurred in or 
aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (emphasis added).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  An appellant 
bears the burden of submitting sufficient evidence to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  Simply stated, a well-grounded 
claim must be plausible or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is plausible or 
probable is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (1997), affg 9 Vet. App. 
341 (1996) (adopting the definition of a well-grounded claim 
as set forth by the Court in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469; 9 Vet. App. at 345; Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc).

A.  Right and Left Shoulder Disabilities

The veterans service medical records include a February 1980 
clinical record, which diagnosed left trapezius overuse.  
While the veteran gave a history of having or having had 
swollen or painful joints during her separation examination 
from her initial period of service in May 1984, her upper 
extremities were evaluated as clinically normal.  

An Army Reserve clinical record dated in April 1990 shows 
complaints of left shoulder pain.  The diagnosis was 
entrapment syndrome versus rotator cuff tear, rule out 
calcification.  Later in that month, possible entrapment 
syndrome was diagnosed.

The veterans July 1992 demobilization examination from her 
second period of service shows a history of a trick 
shoulder or elbow.  However, her upper extremities were 
evaluated as clinically normal.

Post-service medical evidence includes the report of a VA 
general medical examination dated in May 1994, during which 
the veteran reported that while going through basic training 
in 1979 and 1980 at Fort Jackson, South Carolina, she 
precipitated problems of bilateral shoulder pain while doing 
push ups and pull ups during physical training, which was 
evaluated at sick call.  She was unaware of the particular 
diagnosis.  The veteran also gave a history of treatment for 
shoulder pain at Fort Riley, Kansas, in 1980.  X-ray 
examination in May 1994 revealed normal shoulders.  The 
diagnosis following examination of the joints was probable 
rhomboid muscle strain, both shoulders, more prevalent on the 
left than on the right.

During her July 1995 hearing at the RO, the veteran testified 
that her bilateral shoulder pain was aggravated by her 
Reserve service.  She also testified that she could only work 
on her computer a limited time due to her right shoulder 
beginning to ache.  The veteran further testified that the 
left shoulder ached all the time and gets worse after I 
type.

The diagnosis following VA general medical examination in 
September 1995 was history of strain of both shoulders while 
in the service, offering only pain (essentially negative 
examination by August 1995 X-ray and physical examination but 
for mild shoulder tenderness and minimal limitation of 
motion).

B.  Right Wrist

The veterans service medical records are silent as to a 
right wrist disability.  During May 1994 VA general medical 
examination, the veteran reported bilateral wrist problems 
while going through basic training in 1979 and 1980 at Fort 
Jackson.  She reported being evaluated for bilateral wrist 
pain again in 1984, and that the last evaluation of the 
problem was in the mid-1980s.  X-ray examination revealed 
normal wrists.  The diagnosis was bilateral wrist strain.

During her July 1995 hearing at the RO, the veteran testified 
that her wrist pain was aggravated by her Reserve service, 
and that she currently exhibited a loss of wrist rotation.

July 1995 VA X-ray examination termed the right wrist normal.

Following VA examination of the joints in September 1995, the 
veteran was diagnosed with mild bilateral carpal tunnel 
syndrome, by history and examination.

The veteran was diagnosed with possible carpal tunnel 
syndrome of the right wrist, following VA general medical 
examination in September 1995.  The impression following VA 
nerve conduction study in October 1995 was that 
electroneuromyography revealed no abnormalities.

C.  Right and Left Knee Disabilities

The veterans January 1979 enlistment examination for her 
initial period of service indicated a scar of the right knee.  
While the veteran gave a history of having or having had 
swollen or painful joints during her separation examination 
from her initial period of service in May 1984, her lower 
extremities were evaluated as clinically normal.

Following periodic Army Reserve examination in June 1991, the 
veteran was diagnosed with swollen joints, left knee, 
secondary to running.

Remaining service medical records are silent as to either a 
right or left knee disability.

During May 1994 VA general medical examination, the veteran 
reported that while stationed at Fort Jackson in 1980, she 
developed bilateral peripatellar pain during physical 
training, but was unaware of the diagnosis.  She also stated 
that while stationed in Fort Richards, Alaska, in 1984, she 
was evaluated for bilateral knee pain at the time of her 
separation physical.  X-ray examination revealed normal 
knees.  The diagnosis following VA joints examination in May 
1994 was bilateral chondromalacia patella.

During her July 1995 hearing at the RO, the veteran testified 
that her bilateral knee pain was aggravated by her Reserve 
service.  She also testified that she could not walk very far 
due to knee pain.

August 1995 VA X-ray examination of the knees termed them 
normal bilaterally.

The diagnosis following VA examination of the joints in 
September 1995 was mild patellofemoral pain.  VA general 
medical examination of that same month diagnosed history of 
knee pain since straining them in service, but no abnormal 
findings at that particular time except for mild bilateral 
tenderness of the patellae.

D.  Low Back

Service medical records dated in December 1983 show that the 
veteran reported back pain after she slipped on ice and fell 
on her back, striking her head, 3 weeks previously.  The 
diagnosis was muscle strain.  Remaining service medical 
records are silent as to a low back disorder.

During her May 1994 general medical examination, the veteran 
reported that she noted problems of periodic low back 
discomfort at the time of her separation physical in 1984.  
She could not recall a diagnosis.  The veteran reported that 
while she was stationed in Germany in 1990, she was evaluated 
for recurrent low back pain.  X-ray examination revealed a 
normal lumbar spine.  The current diagnosis following VA 
examination of the spine in May 1994 was recurrent sacroiliac 
strain.

During her July 1995 hearing, the veteran testified that she 
was not currently receiving treatment for a back disability 
and she did not lose any work time due to a back disability.  
She did report that she was sometimes awakened by a sore 
back.

Following VA general medical examination in September 1995, 
the examiner diagnosed history of low back strain in the 
service, offering daily aching since (essentially negative 
examination by August 1995 X-ray and physical examination, 
but for minimal limitation secondary to subjective diffuse 
lumbar soreness).

Review of the evidence of record reveals that the missing 
element in this case is competent evidence of a nexus, or 
link, between either a right shoulder disability, left 
shoulder disability, right wrist disability, right knee 
disability, left knee disability, or low back disability and 
active service.  See Caluza, 7 Vet. App. at 506; Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. at 
93.  

The Board has, of course, given careful consideration to the 
statements presented by the veteran in support of her claim 
that there is a medical linkage between her current bilateral 
shoulder, right wrist, bilateral knee, and low back 
disabilities and service.  These include statements that 
bilateral shoulder, bilateral knee, and right wrist injuries 
were incurred during basic training, and aggravated by 
Reserve service.  However, because the veteran is not a 
medical expert, she is not competent to express an 
authoritative opinion regarding the medical etiology of any 
current musculoskeletal disability.  See Espiritu, 2 Vet. 
App. at 494.  Since it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the cited lay 
opinions are not competent evidence of the required nexus.  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that the veteran does not 
meet the burden of presenting a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony from persons not 
competent to offer medical opinions.  Because the veteran has 
failed to produce any competent medical evidence of a nexus 
between any current right shoulder disability, left shoulder 
disability, right wrist disability, right knee disability, 
left knee disability, or low back disability and active 
service, her claims of service connection for said 
disabilities must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claims of entitlement to service 
connection for a right shoulder disability, left shoulder 
disability, right wrist disability, right knee disability, 
left knee disability, and low back disability on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Because the veteran has failed to submit supportive medical 
evidence for issues involving medical causation, her claims 
are not well grounded, and there is no duty on the part of VA 
to assist her in developing or adjudicating her claims of 
entitlement to service connection for either a right shoulder 
disability, left shoulder disability, right wrist disability, 
right knee disability, left knee disability, or low back 
disability.  Franzen v. Brown, 9 Vet. App. 235, 238 (1996), 
citing Shogren v. Brown, 7 Vet. App. 14, 16 (1994).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make these 
claims plausible.  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete her application for the claimed 
benefits.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (per curiam); Robinette, 8 Vet. App. at 77-78.  The 
veteran is instructed that submission of a competent medical 
opinion which relates a current diagnosis of either a right 
shoulder disability, left shoulder disability, right wrist 
disability, right knee disability, left knee disability, or 
low back disability to service would make her claims of 
entitlement to service connection for those disabilities well 
grounded.

E.  Shin Splints and Bilateral Foot Disability

The Board finds that the veterans claim of service 
connection for shin splints and a bilateral foot disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Service medical records include a February 1980 clinical 
record, which shows diagnoses of left medial tibiale stress, 
stress reaction of the right tibia, and left acute medial 
tibiale stress.  One month later, the veteran was assessed 
with bilateral shin splints and medial tibiale flares.  
During her May 1984 separation examination, the veteran gave 
a history of having or having had swollen or painful joints.  
Lower extremities, however, were evaluated as clinically 
normal.  Her July 1992 demobilization examination shows a 
history of leg cramps.  However, lower extremities and feet 
were again evaluated as clinically normal.

At the time of her post-service VA general medical 
examination in May 1994, the veteran reported that in 1982, 
while stationed at Fort Richardson, she was required to do a 
lot of running for physical training, and twisted her left 
ankle during one run, and was treated with a wrap and placed 
on profile for 2 weeks.  The examiner diagnosed probable shin 
splints, treated, resolved.  The veteran was examined by 
Gregory A. Burns, M.D., in May 1995, for complaints of shin 
splints and foot pain.  The diagnoses included bilateral shin 
splints.  During her July 1995 hearing at the RO, the veteran 
testified that her foot pain was aggravated by her Reserve 
service.  Most recently, during VA general medical 
examination in September 1995, the veteran was diagnosed with 
flattened medial arch of both feet with associated aching, 
aggravated by prolonged walking and weightbearing.

In weighing the evidence of record, the Board finds the 
evidence to be in equipoise, a relatively equal balance of 
positive and negative findings with respect to whether the 
veteran incurred a bilateral leg disability during the course 
of her active service.  In balancing all the evidence, 
including the veterans testimony, 38 U.S.C.A. § 5107(b) 
(West 1991), the Board finds that the evidence is in relative 
equipoise regarding a causal relationship between a bilateral 
leg disability and active service.  Resolving reasonable 
doubt in the veterans favor, service connection for a 
bilateral leg disability is warranted, and the appeal is 
allowed.  38 C.F.R. § 3.303.

II.  Increased Rating

The veterans claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veterans claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely-related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27 (1998).  See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).


A.  Vascular Headaches

The veterans service-connected vascular headaches are 
currently rated as 30 percent disabling, by analogy to 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  
This provision provides a 30 percent disability evaluation 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent disability evaluation is 
warranted for migraine headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Pertinent evidence of record with respect to the veterans 
claim of entitlement to an increased disability evaluation 
for vascular headaches includes the report of a VA fee-basis 
physical examination from Jan C. Weber, M.D., P.C., dated in 
May 1994.  That report stated that the veteran had had 
headaches since 1982, which began at the base of the skull 
and radiated forward, and seemed to be more intense on the 
right.  The veteran reported taking Midrin and Tylenol with 
benefit in the past, but was currently taking eight Tylenol 
per day to keep the headaches from getting worse.  If they 
did become worse, she would vomit and go to bed.  The veteran 
reported that the headaches started to get worse in 1991.  
The diagnosis was that the veteran had had headaches since 
1982, mainly related to occipital neuralgia, but at times 
becoming vascular headaches.  The physician stated that given 
the veterans history of depression and joint pain, it was 
conceivable that the headaches were related to an underlying 
connective tissue disease.  An occipital nerve block or 
steroid injection was recommended.  The physician told the 
patient that her neurologic examination was normal.

VA outpatient treatment reports dated from April 1995 to July 
1996 show treatment for migraine headaches, with the 
prescription of Imitrex.  The veteran complained of 
associated vomiting in April 1995.  The veteran had to leave 
a May 1995 VA psychiatric clinical appointment due to 
migraine headache symptoms.  In October 1995, she reported 
daily headaches.  In November 1995, she reported vomiting 
three to five times in the preceding several weeks.  In July 
1996, the veteran reported vomiting and treatment with 
Darvocet.

A lay statement received in July 1995 from the veterans 
friend, K.W., reported that the veteran had a daily headache, 
and that some days she was totally dysfunctional.  The 
veterans mother also submitted a lay statement in July 1995.  
She reported that her daughter had daily headaches which were 
getting worse.

During her hearing at the RO in July 1995, the veteran 
testified that she currently had a daily headache in the 
back of my head, which would cause her to lie down if it 
were a migraine (once or twice per week).  She testified that 
she would sometimes see spots in her eyes and would sometimes 
experience nausea.  The veteran reported that the symptoms 
lasted from a couple of hours to 2 to 3 days, if she did not 
receive an injection of Imitrex.  

During VA general medical examination in September 1995, the 
veteran reported that her migraine-type headaches began to 
occur daily in December 1991, but that the headaches were 
real severe once a week.  The diagnosis was history of 
migraine or vascular-type headache, which the examining 
physician judged was more of a tension-type headache, rather 
than a true migraine.

This evidence does not reveal that the veteran is entitled to 
a disability rating in excess of 30 percent for vascular 
headaches.  While she reported in September 1995 that her 
migraine-type headaches began daily starting in December 
1991, and were real severe once per week, the diagnosis 
was that the veteran suffered from a history of migraine or 
vascular-type headaches, which were judged to be more of a 
tension-type headache, rather than a true migraine.  The 
examiner clearly did not classify the headaches as severely 
prostrating in nature.  While the veteran has repeatedly 
reported nausea associated with her headaches, which she has 
treated with various medications, and her friend reported 
that the veteran was sometimes totally dysfunctional, the 
other medical evidence is not corroborative of the occurrence 
of prolonged and completely prostrating headaches.  Even 
assuming that the veteran has headaches that are of such 
severity, in order for the next higher rating of 50 percent 
to be warranted, there needs to be evidence that the very 
frequent, completely prostrating and prolonged attacks are 
productive of severe economic inadaptability.  There is no 
objective evidence that the veterans headaches have resulted 
in severe economic inadaptability. 

Thus, the Board finds that the overall disability picture 
that has been presented for the veterans service-connected 
vascular headaches is more representative of the criteria 
exemplified by the current 30 percent disability evaluation 
pursuant to Diagnostic Code 8100.  Although the veteran has 
stated that her headaches are severe, the preponderance of 
the medical evidence does not establish that her vascular 
headaches are sufficiently severe enough to be considered 
prolonged and completely prostrating, as required for a 50 
percent disability evaluation.  In addition, there is no 
objective evidence that the veterans headaches have resulted 
in severe economic inadaptability.  Accordingly, an 
evaluation of 30 percent, and no more, is warranted for this 
disability under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veterans service-connected vascular 
headaches.

Because the preponderance of the evidence is against the 
veterans claim for an increased evaluation for her service-
connected vascular headaches, the benefit of the doubt 
doctrine is not applicable, and a disability evaluation in 
excess of the current 30 percent must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).

Finally, the Board would point out that its evaluation of the 
instant claim is based solely upon the provisions of VAs 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veterans 
vascular headaches, some interference with her employment 
would be expected.  However, the record does not reflect 
frequent periods of hospitalization because of the service-
connected vascular headaches, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for an assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B.  History of Left Wrist Strain with Ganglion

The veterans service-connected history of left wrist strain 
with ganglion is currently evaluated as noncompensably 
disabling, by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (wrist, limitation of motion of).  This code section 
provides a maximum 10 percent disability evaluation for 
dorsiflexion less than 15 degrees, or for palmar flexion 
limited in line with the forearm.  The veteran indicated on 
her June 1991 Reserve physical examination that she is right-
handed.

Recent evidence of record pertinent to the veterans claim of 
entitlement to an increased evaluation for her service-
connected history of left wrist strain with ganglion includes 
the report of a VA general medical examination dated in May 
1994.  At that time, the range of motion of the left wrist 
was essentially normal.  With the wrist in flexion, a very 
small ganglion was identified, which was tender to palpation.  
Diagnosis following examination of the joints was bilateral 
wrist strain with ganglion dorsum, left wrist.

During her July 1995 hearing, the veteran testified that a 
sharp pain would develop and travel up through her arms 
following typing.  She also testified that she noticed 
weakness in her grip strength.

General examination of the left wrist by VA in September 1995 
revealed it to be very mildly tender on the dorsal and 
ventral sides, although movements were within normal limits.  
A small cyst on the dorsum of the left wrist was noted.  
Dorsal and palmar flexion were to 70 degrees, ulnar deviation 
to 45 degrees, and radial deviation to 20 degrees.  The 
diagnosis was probable ganglion of the left wrist, causing 
intermittent soreness.  September 1995 VA joints examination 
noted no swelling, extension to 70 degrees, flexion and 
pronation to 80 degrees, and supination to 85 degrees.  There 
was a positive median nerve compression test with numbness of 
the thumb, index finger, and middle finger.  Tinels sign was 
negative, and there was no palpable lesion in the wrist.  The 
diagnosis was carpal tunnel syndrome, by history and 
examination.

Because September 1995 VA examination clearly showed that the 
veterans dorsal and palmar flexion were to 70 degrees, a 
compensable disability evaluation is not warranted pursuant 
to Diagnostic Code 5215.  That examination also revealed no 
complaints concerning the veterans ganglion cyst.

The Board will examine the veterans left wrist disability 
under other, relevant Diagnostic Code sections.  Because 
ankylosis of the left wrist has not been shown, a compensable 
rating is not warranted pursuant to Diagnostic Code 5214.  
However, the veteran did exhibit a positive median nerve 
compression test with numbness of the thumb, index finger, 
and middle finger during VA examination in September 1995.  
That most recent examination diagnosed carpal tunnel 
syndrome.  

Review of pertinent Diagnostic Code criteria reveals that 
various evaluations are available for rating disease of the 
peripheral nerves under 38 C.F.R. § 4.124a.  Neuralgia or 
neuritis of the median nerve (Diagnostic Codes 8615, 8715) is 
rated by comparison to paralysis of the median nerve 
(Diagnostic Code 8515).  When there is mild incomplete 
paralysis in either a major or minor extremity, a 10 percent 
disability evaluation is warranted; when symptoms are 
moderate, a 30 percent rating is assignable for the major 
extremity and 20 percent for the minor extremity.  For severe 
incomplete paralysis of the median nerve, 50 and 40 percent 
ratings are assignable for the major and minor extremities, 
respectively.  Complete paralysis of the median nerve 
warrants disability evaluations of 70 and 60 percent for the 
major and minor extremities, respectively.

When rating disabilities which include impairment in motor, 
sensory and other functions, attention must be given to the 
site of the injury, and the relative impairment in motor 
function, trophic changes or sensory disturbances must be 
taken into account. 38 C.F.R. § 4.120 (1998).

The Board notes the veterans complaints of pain following 
typing, in addition to reduced grip strength, as well as 
positive median nerve compression test with numbness of the 
thumb, index finger, and middle finger revealed during VA 
examination in September 1995 (which diagnosed carpal tunnel 
syndrome).  The Board concludes that this overall disability 
picture presented for her service-connected history of left 
wrist strain with ganglion more nearly approximates mild 
incomplete paralysis of the median nerve (minor), as 
exemplified by a 10 percent disability evaluation, by analogy 
to Diagnostic Code 8615.  The evidence of record simply does 
not demonstrate objective findings which meet or more nearly 
approximate the stricter criteria required for a 20 percent 
disability evaluation under Diagnostic Code 8615 for moderate 
incomplete paralysis of the median nerve (minor).  Indeed, 
the September 1995 examination revealed movement within 
normal limits, negative Tinels sign, and no swelling.

The veteran has stated that she has chronic left wrist pain 
which produces functional impairment.  These complaints of 
pain have been taken into consideration in assigning the 
current 10 percent disability evaluation for the veterans 
history of left wrist strain with ganglion.  There is no 
evidence of additional functional impairment due to pain 
which would warrant a disability evaluation in excess of 10 
percent for the veterans service-connected left wrist 
disability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1998); 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veterans service-connected history of 
left wrist strain with ganglion.

The Board also finds that, because there is no evidence that 
the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for a right 
shoulder disability, left shoulder disability, right wrist 
disability, right knee disability, left knee disability, and 
low back disability are denied.

Service connection for a bilateral leg disability is granted.

Entitlement to an increased evaluation in excess of 30 
percent for vascular headaches is denied.

Entitlement to an increased evaluation of 10 percent for 
history of left wrist strain with ganglion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

A VA fee-basis psychiatric evaluation by David Parrish, M.D., 
dated in May 1994, noted that the veteran was having 
difficulty with her job over the preceding year, and was not 
aware of why she was having problems.  The Axis I diagnosis 
was dysthymia, with bipolar characteristics, moderate in 
severity, rule out underlying physical illness.

The most recent VA examination, a fee-basis report by Central 
Psychiatric Services, Hastings, Nebraska, dated in August 
1995, shows Axis I diagnoses of post-traumatic stress 
disorder (PTSD), and major depression without psychotic 
features, either recurrent or by itself, and/or related to 
history of alcohol abuse.

As noted, a Hearing Officer decision dated in April 1996 
assigned the current disability evaluation of 50 percent for 
the veterans service-connected dysthymia.

In her April 1996 NOD, the veteran contended that while she 
was grateful for the increase assigned her service-connected 
dysthymia, the disorder was more disabling than contemplated 
by a 50 percent disability evaluation.

In regard to the claim for an evaluation in excess of 50 
percent for dysthymia, the Board notes that the schedular 
criteria for evaluating mental disorders was amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695- 52702 
(1996).  While the RO has evaluated the veterans claim under 
the new criteria in a supplemental statement of the case 
issued in July 1998, the Board notes the veterans continued 
complaints that her service-connected dysthymia has increased 
in severity.  Moreover, the veterans last VA examination was 
performed, as noted, in August 1995, over 1 year prior to the 
date of the revised schedular criteria for evaluating mental 
disorders.  Further, the veterans dysthymia has not been 
evaluated under both the previous and current criteria, in 
order to determine which is more favorable to her.  The Court 
has held that where a law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial appeal process has been concluded, the version 
most favorable to [the veteran applies] ... unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Furthermore, the Board notes that an additional VA 
examination would be helpful to ascertain the current 
severity of the veterans dysthymia.

With respect to her claim of entitlement to an earlier 
effective date for the award of a total disability evaluation 
on the basis of individual unemployability due to service-
connected disabilities, the veteran alleges that said award 
should be effective from March 2, 1994, because her service-
connected dysthymia was totally disabling as of that date.  
The record reveals that on March 2, 1994, the veteran 
submitted a formal claim (VA Form 21-526), upon which she 
filed claims of entitlement to service connection for, inter 
alia, depression, migraine headaches, and wrist disability.

On February 27, 1995, the RO received a letter from Dr. 
Parrish, dated February 21, 1995, which stated that he had 
begun to treat the veteran for depression in that same month, 
that she continued to complain of depression, and that she 
has also mentioned that she has had difficulty maintaining 
her employment because of her continued depression.

On May 4, 1995, the veteran submitted a formal claim for 
entitlement to individual unemployability due to service-
connected disabilities, which consisted of a VA Form 21-8940.

In its February 1997 rating decision, the RO granted the 
veterans claim of entitlement to individual unemployability 
on the basis of service-connected disabilities, effective May 
4, 1995.  One month later, the RO assigned the current 
effective date of February 27, 1995.

The Board believes that the issue of an earlier effective 
date for a total rating based on individual unemployability 
is deemed inextricably intertwined with the issue of 
entitlement to an increased rating for service-connected 
dysthymia, since a favorable determination on the dysthymia 
increased rating issue might conceivably alter the effective 
date assigned for a total rating based on individual 
unemployability.  Moreover, the Board has assigned an 
increased disability evaluation of 10 percent for the 
veterans service-connected left wrist disability, which will 
necessitate the assignment of an effective date by the RO.  
Indeed, the Court has clearly stated its intention to 
discourage piecemeal consideration of claims, and has held 
that if one issue has a significant impact on another issue, 
then such issues are inextricably intertwined and must be 
adjudicated together.  Babchak v. Principi, 3 Vet. App. 466, 
467 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board determines that the issue of 
entitlement to an increased rating for dysthymia should be 
resolved prior to final appellate consideration of the issue 
of entitlement to an effective date earlier than February 27, 
1995, for a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities.

Therefore, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Boards opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED to 
the RO for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of her service-connected 
dysthymia.  The claims files must be made 
available to the examiner for his or her 
review in conjunction with the 
examination.  The RO should also provide, 
and the examiner should review, the 
revised criteria for rating psychiatric 
disorders which became effective on 
November 7, 1996, together with the 
criteria in effect prior to November 7, 
1996.  The examiner should report 
findings consistent with the revised 
regulatory criteria cited above.  A 
Global Assessment of Functioning (GAF) 
scale score should be provided.  The 
examiner is further requested to identify 
and distinguish the symptomatology 
related to the veterans service-
connected dysthymia from that 
attributable to any nonservice-connected 
disorder, to include PTSD and alcohol 
abuse.

2.  Upon receipt of the examination 
report, the RO should review said report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician for completion.

3.  If the determination of the 
entitlement to an increased rating for 
dysthymia remains adverse to the veteran, 
she and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and be given an 
opportunity to respond.  In so doing, the 
RO should specifically cite the new 
regulations and criteria regarding mental 
disorders, effective November 7, 1996.  
The RO should also determine whether the 
prior, or the new, regulations are most 
favorable to the veteran.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the intertwined issue of 
entitlement to an effective date earlier 
than February 27, 1995, for the grant of 
a total disability evaluation on the 
basis of individual unemployability due 
to service-connected disabilities, taking 
into account the evaluations assigned the 
veterans service-connected disabilities, 
to include the 10 percent disability 
evaluation assigned by the Board in this 
decision.  If entitlement to an earlier 
effective date for the total rating issue 
is denied, the RO should furnish the 
veteran and her representative an SSOC, 
and provide an opportunity for response 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  The veteran is free to 
submit any additional information she desires in connection 
with this appeal.  No action is required of the veteran until 
she is notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
